Citation Nr: 0017185	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 24, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to December 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to service connection for PTSD and 
assigned a 30 percent rating for the disorder effective 
October 24, 1997.  The veteran has perfected an appeal of the 
effective date assigned for the grant of service connection.

The Board notes that in April 2000 the veteran requested that 
his case be advanced on the Board's docket in accordance with 
38 U.S.C.A. § 7107(a) (West 1991).  In May 2000 the Board 
denied the veteran's request, after which he submitted 
evidence and again requested that his case be advanced on the 
docket.  Regardless of his request to have the case advanced 
on the docket, however, the veteran's case is scheduled for 
review based on the Board's regular docket order.  His 
request to advance the case on the docket will, therefore, be 
given no additional consideration.  The Board also finds that 
the document submitted by the veteran in May 2000 does not 
constitute additional evidence because it is cumulative of 
the evidence of record and not relevant to the issue on 
appeal.  Remand of the case pursuant to 38 C.F.R. § 20.1304 
(1999) for the RO's consideration of the evidence is, 
therefore, not required.

The Board also notes that in his July 1999 informal hearing 
presentation the veteran's representative stated that he had 
submitted a notice of disagreement with the rating assigned 
for PTSD in the August 1998 rating decision.  No such 
document is currently in the case file, and the 
representative did not state whether he submitted the notice 
of disagreement to the RO or the Board, where the case file 
was then located.  The informal hearing presentation cannot 
constitute a notice of disagreement pertaining to the 
assigned rating because it was submitted to the Board, not 
the RO.  38 C.F.R. § 20.300.  In the absence of evidence of a 
timely filed notice of disagreement, the Board cannot assume 
jurisdiction of that issue.  38 U.S.C.A. § 7105(c); see Roy 
v. Brown, 5 Vet. App. 554 (1993) (the Board's jurisdiction is 
dependent on a timely filed notice of disagreement).  This 
issue is, therefore, being referred to the RO for appropriate 
resolution.  



FINDING OF FACT

The veteran did not file a formal or informal claim of 
entitlement to VA disability compensation benefits for PTSD 
until October 24, 1997.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 24, 1997, 
for the grant of service connection for PTSD is not shown as 
a matter of law.  38 U.S.C.A. §§ 5101, 5110(a) and (b) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400(b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2) (emphasis added).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a veteran 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services will be accepted as an informal claim for 
benefits.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

The evidence shows that in May and June 1947 the VA medical 
center (MC) submitted "Requests for Administrative and 
Adjudicative Action" to the RO.  On those forms the VAMC 
indicated that the veteran was claiming entitlement to VA 
outpatient treatment, and the VAMC asked the RO to determine 
whether service connection was in effect for any of the 
disabilities for which the veteran was seeking treatment.  
Those disabilities included chronic cardiac valvular disease, 
psychoneurosis, and possible diabetes mellitus.  The forms 
also show that the veteran claimed that the conditions were 
contracted in service.

Apparently in conjunction with the veteran's claim for VA 
outpatient treatment, in June 1947 the veteran's 
representative submitted a memorandum and private medical 
report to the RO.  In the memorandum the representative 
stated that he was submitting the medical report and 
documents appointing the veterans' service organization as 
the veteran's personal personal representative in order for 
them to be made a part of the veteran's permanent records.  
In the medical report the physician stated that the veteran 
reported having anxiety and nervousness following combat in 
the South Pacific, and that the condition had increased since 
he returned to civilian life.  The physician made a clinical 
finding of nervousness and anxiety, and requested that the 
veteran's case be considered for a disability claim because 
the psychoneurosis appeared to be service connected.

In a July 1947 rating decision the RO determined that chronic 
cardiac valvular disease, psychoneurosis, and possible 
diabetes mellitus were not incurred in or aggravated by 
service.  The rating decision indicates that the 
determination was made only for the purpose of the veteran's 
eligibility for VA outpatient treatment.  Although the RO 
informed the VAMC that service connection had not been 
established for the claimed disabilities, the case file does 
not show that the veteran was notified of that determination 
by the RO.  He has stated, however, that he was denied 
medical treatment by the VAMC.

The veteran did not contact the RO until October 24, 1997, at 
which time he submitted a formal application for VA 
compensation benefits for PTSD.  In November 1997 he 
submitted private medical records in support of that claim, 
none of which include any complaints or clinical findings 
pertaining to a psychiatric disorder.  Based on the results 
of a June 1998 VA examination, in the August 1998 rating 
decision here on appeal the RO granted service connection for 
PTSD.

The veteran reported having received treatment at VA medical 
facilities in 1970, 1978, and from 1983 to 1991.  He stated 
that he had inquired about eligibility for compensation 
benefits in 1983, apparently at a VAMC, but that he was 
treated rudely and was not provided any information or 
assistance.  He also stated that he had postponed claiming 
entitlement to compensation benefits because of his 
dissatisfaction with other components of VA.

Based on a review of all the evidence of record, the Board 
finds that entitlement to an effective date prior to October 
24, 1997, is not warranted.  The veteran did not submit a 
claim, formal or informal, for compensation benefits until 
that date.  The "Requests for Administrative and Adjudicative 
Action" that the VAMC submitted to the RO in 1947 cannot 
constitute informal claims for compensation benefits because 
the VAMC was seeking information regarding the veteran's 
eligibility for medical treatment; the veteran did not 
express any intent to claim entitlement to compensation 
benefits.  See Dunson v. Brown, 4 Vet. App. 327 (1993) (the 
VAMC's requests for beneficiary information do not constitute 
informal claims for compensation benefits because they do not 
specify compensation as a benefit being sought).

The June 1947 medical report is not an informal claim for 
compensation benefits because that written communication was 
not from the veteran, his duly appointed representative, or a 
Member of Congress.  The term "sui juris" is defined as 
"having capacity to manage one's own affairs."  Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991) citing Black's Law 
Dictionary 1434 (6th Ed. 1990).  The available evidence does 
not indicate that the veteran was not sui juris in 1947, or 
that his physician was empowered to act as his "next friend" 
in prosecuting a claim for compensation benefits.

In the covering memorandum in which the veteran's 
representative transmitted the June 1947 medical report to 
the RO, the representative asked that that document "be made 
a part of his permanent records."  The evidence was 
apparently submitted in support of the veteran's claim for 
medical treatment, and the representative did not express the 
intent to claim entitlement to compensation benefits.  See 
Kessel v. West, 13 Vet. App. 9 (1999) (in order to constitute 
an informal claim, the document must specify the benefit 
being sought).  Reading the representative's statements in 
conjunction with the medical report does not result in an 
implied intent to claim compensation benefits; the 
representative did not ask the RO to take any action based on 
the evidence, but only to make the evidence a permanent part 
of the veteran's records.  

The medical report cannot be considered a claim to reopen or 
a claim for an increased rating in accordance with 38 C.F.R. 
§ 3.157 because a claim for compensation benefits had not 
been previously allowed.  Lalonde v. West, 12 Vet. App. 377 
(1999).  The Board finds, therefore, that the June 1947 
medical report and statement from the veteran's 
representative are not informal claims for VA disability 
compensation benefits.  38 C.F.R. §§ 3.155, 3.157.

Although the veteran sought information regarding eligibility 
for VA compensation benefits in 1983, that action apparently 
did not result in the filing of a claim.  Assuming that he 
sought information from VA, the failure of VA to assist him 
in completing an application at that time does not establish 
a basis for an earlier effective date in the absence of a 
valid claim.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(erroneous information by a VA employee cannot be a basis for 
granting an earlier effective date).

The veteran also reported having received treatment from 
VAMCs since 1970.  There is no indication, however, that 
those treatment records contain any information that could 
constitute an informal claim for benefits.  The Board finds, 
therefore, that remand of the case to obtain those records is 
not warranted.

The veteran did not file a claim for VA compensation benefits 
until October 24, 1997.  The earliest possible effective date 
is, therefore, October 24, 1997, the later of the date of 
receipt of the claim or the date entitlement arose.  
38 C.F.R. § 3.400.  Although he claims to have suffered from 
PTSD since his separation from service, the existence of the 
disabling condition does not form a basis for granting an 
earlier effective date in the absence of a claim.  Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of statutory authority, 
which requires the filing of a claim).  The Board has 
determined, therefore, that entitlement to an effective date 
prior to October 24, 1997, is not shown as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (an appeal 
should be denied as a matter of law if the law, and not the 
facts, are dispositive).


ORDER

The appeal to establish entitlement to an effective date 
prior to October 24, 1997, for the grant of service 
connection for PTSD is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

